 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      JEROME BROWN, JR.,
10
                           Plaintiff,
11
                                                               NO. C19-1311RSL
                    vs.
12    WILLIAM P. BARR, et al.,                                 ORDER
13                         Defendants.
14

15
                   On August 20, 2019, the Clerk of Court, William M. McCool, mailed a deficiency
16
     letter to plaintiff in the above-captioned matter. Dkt. # 3. The letter was returned unopened on
17
     September 13, 2019, because plaintiff apparently no longer resides at the address on file with the
18
     Court. On September 17, 2019 the plaintiff filed a document at Dkt. # 6. The return address on
19
     the envelope was different than the address plaintiff had provided to the Court.
20
                   The Clerk of Court is directed to send plaintiff another copy of the Report and
21
     Recommendation (Dkt. # 4) at the following addresses:
22

23          704 Washington Ave. #1
            La Plata, MD 20646
24
            9933 Greenbelt Rd. #304
25          Lanham, MD 20706

26
            Plaintiff shall file and serve his objections to the recommendation, if any, within fifteen
27

28   ORDER
 1   days of the date of this Order. Failure to file objections within the specified time waives the
 2   right to appeal any order by the district court adopting the recommendation. Plaintiff shall note
 3   his objections, if any, for consideration on the district court’s calendar for the third Friday after
 4   they are filed. If no timely objections are filed, the matter will be ready for consideration by
 5   Judge Lasnik on Friday, October 4, 2019.
 6

 7          DATED this 19th day of September, 2019.
 8

 9

10                                               A
11                                               Robert S. Lasnik
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER
